 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEaton Corporation and International Union of Elec-trical, Radio and Machine Workers, AFL-CIO-CLC, and its Local 718 and Horace A. Martin.Cases 8-CA-12236, 8-CA-12769, 8-RC-11343, and 8-CA-12782June 9, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn December 30, 1981, Administrative LawJudge Russell M. King, Jr., issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel and the individual Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled cross-exceptions and a brief in support thereofand in answer to the General Counsel's and indi-vidual Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.IT IS FURTHER ORDERED that the settlementagreement entered into by the parties on March 21,1979, in Case 8-CA-12236 be, and it herey is, rein-stated.IT IS FURTHER ORDERED that the Regional Di-rector for Region 8 renew his approval of theUnion's motion to withdraw its objections in Case8-RC-11343, and thereafter certify the results ofthe election held in that case on June 8, 1978.: In fn. 23 of his Decision, the Administrative Law Judge stated thatalleged discriminate Jenkins testified that the reasons given him for hisdischarge were failing to call in and "fighting." A review of Jenkins' tes-timony shows that he stated that those were two of the reasons for whichan employee could be discharged under the Respondent's disciplinarysystem, but that Jenkins was discharged solely for failing to call in for 3consecutive days. We hereby correct the Administrative Law Judge's in-advertent misstatement. which does not affect the result we reach herein.DECISIONSTATEMENT OF THE CASE AND LITIGATIONHISTORYRUSSELL M. KING, JR., Administrative Law Judge:These consolidated cases were heard by me in Cleve-land, Ohio, on January 31, February 1, and March 17,18, and 19, 1980. In early 1977 there was a union electionat (then) Samuel Moore' (herein called the Company2)and the Union lost. In early 1978 a renewed campaignwas initiated by the International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC and itsLocal 718 (herein called the Union) and on May 1, 1978,the Union filed a representation petition (Case 8-RC-11343), with the National Labor Relations Board (hereincalled the Board), through and with the Regional Direc-tor for Region 8 (Cleveland, Ohio), as a representative ofthe Board's General Counsel. Pursuant to a Stipulationfor Certification Upon Consent Election approved by theRegional Director, an election was held on June 8, 1978,among the production, maintenance, and warehouse em-ployees of the Company, employed at its Aurora andMantua, Ohio, facilities. By a vote of 172 to 116 theUnion was rejected. On June 15, 1978, the Union filedObjections 1 through 7, to certain alleged conduct by theCompany which purportedly affected the results of theelection (Case 8-RC-11343). The Regional Director rec-ommended that a hearing be held to resolve issues raisedby four of the Union's objections (1, 3, 4, and 7). Theremaining objections were dismissed. The Board adoptedthe Regional Director's recommendations on September28, 1978. On September 1, 1978, the Union filed an unfairlabor practice charge against the Company (Case 8-CA-12236), alleging that the Company had violated Section8(a)(1) of the National Labor Relations Act (hereincalled the Act). On October 13, 1978, the Regional Di-rector issued a complaint in Case 8-CA-12236 and anorder consolidating that case with Case 8-RC-11343.The complaint alleges that the Company had engaged ina variety of pre- and post-election conduct violative ofthe Act, including surveillance and interrogation of em-ployees, threats of unspecified reprisals if the Union wereto become the employees' representative, and disparateapplication of the Company's no-solicitation and no-dis-tribution policy. On March 21, 1979, the Company andthe Union entered into a settlement agreement in Case 8-CA-12236. The settlement agreement was approved bythe Acting Regional Director on March 26, 1979, and onthat date the Acting Regional Director also certified theresults of the June 1978 election. The Union had with-drawn its objections in Case 8-RC--11343 simultaneouslywith the execution of the settlement agreement in Case8-CA- 12236.' The Employer was formerly Samuel Moore & Company. On January1, 1979, Samuel Moore & Comnpany merged with Eaton Corporation,with Eaton the survivor. Since then Samuel Moore has had no separatecorporate existence and has been an operating unit of Eaton.I The terms "Company" or "Respondent" as used hereafter shall applyto Samuel Moore & Company prior to January 1, 1979, and to the EatonCorporation (successor to Samuel Moore) after said date.262 NLRB No. 1886 EATON CORPORATIONOn April 19. 1979, a new unfair labor practice chargewas filed by the Union (Case 8-CA-12769) alleging thatthe Company violated Section 8(a)(l), (3), and (4) of theAct in terminating the employment of Delbert Jenkinson or about April 5, 1979, because of his membership inand activities on behalf of the Union. All amendedcharge in Case 8-CA-12769 containing these same basicallegations was filed on May 4, 1979. On April 30, 1979,an additional unfair labor practice charge was filed byHorace A. Martin (Case 8-CA-12782), alleging that theCompany had violated Section 8(a)(1) and (3) of the Act.The charge was amended on June 4, 1979, and again onJune 11, 1979. The original charge alleges that since onor about October 25, 1978, the Company had harassedand discriminated against Martin because of his activitieson behalf of the Union. The second amended charge fur-ther alleges that on or about April 27, 1979, the Compa-ny discharged Martin because he had filed charges underthe Act. By letter dated June 5, 1979, the Acting Re-gional Director advised the Company that he was"hereby withdrawing approval of, and ...vacating, theSettlement Agreement entered into in Case No. 8-CA-12236." The Acting Regional Director further assertedthat he was "reinstating" the charge in Case 8--CA-12236 and would issue a consolidated complaint, absentsettlement, including the alleged violations of Section8(a)(1) in Case 8-CA-12236, together with the allegedviolations of Section 8(a)(1), (3), and (4) in Cases 8-CA-12769 and 8-CA-12782. On June 13, 1979, the RegionalDirector issued an order consolidating cases (Cases 8-CA-12236, 8-CA-12769, and 8-CA-12782), consolidatedcomplaint and notice of consolidated hearing. On thesame date, the Union filed a motion for an order rescind-ing approval of withdrawal request (Case 8-RC-11343).The Union's motion was granted by the Regional Direc-tor on July 3, 1979, over the Company's motion in oppo-sition, and July 3, 1979, Case 8-RC-11343 was consoli-dated with Cases 8-CA-12236, 8-CA-12769, and 8-CA-12782. On November 9, 1979, the Company filed amotion to dismiss Cases 8-CA-12236 and 8-RC-11343,with supporting brief. The motion was based on the al-leged improper issuance of the complaint based oncharges reinstated outside of the 6-month period underSection 10(b) of the Act. On November 15, 1979, theUnion filed a brief in opposition to the Company'smotion and the Company responded with an additional(reply) brief on November 23, 1979. On January 7, 1980,the Company filed a request for ruling forthwith on itsmotion to dismiss. On January 10 the General Counselsfiled a memorandum (brief) in opposition to the Compa-ny's motion to dismiss and the Company filed a replybrief to the General Counsel's memorandum on January15, 1980. On January 18, 1980, the Company's motion todismiss was denied in Washington, D.C., by (then) ChiefAdministrative Law Judge Arthur Leff. The case wenton to hearing commencing January 31, 1980.The General Counsel called 10 witnesses and theCompany called 12 witnesses. Some 26 (mostly multi-page) exhibits were admitted in the case. The various3 The terms "Regional Director," "General Counsel," and "counsel tothe General Counsel" are used interchangeably throughout this Decision,and refer to counsel acting on behalf of the Board's General Counsel.(consolidated) complaints alleged violations of Section8(a)(1), (3), and (4) of the Act and the pertinent parts ofthe Act provide as follows:Sec. 8. (a) It shall be an unfair labor practice foran employer-(1) to interfere with, restrain, or coerce employ-ees in the exercise of the rights guarantee in section7;* * * **(3) by discrimination in regard to hire or tenureof employment or any term or condition of employ-ment to encourage or discourage membership inany labor organization ....(4) to discharge or otherwise discriminate againstan employee because he has filed charges or giventestimony under this Act ....Sec. 7. Employees shall have the right to self-or-ganization, to form, join, or assist labor organiza-tions, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection ....During the hearing the General Counsel moved toamend the consolidated complaint to add some nine newallegations. Five amendments were granted, and the bal-ance was denied.Upon the entire record, including my observation ofthe demeanor of the witnesses,4and after due considera-tion of the briefs filed by the General Counsel, the Com-pany, and counsel for the individual, Horace Martin, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe pleadings, admissions, and a stipulation filedherein establish the following jurisdictional facts.At all times material herein until on or about January1, 1979, Samuel Moore & Company was a corporationduly organized under and existing by virtue of the lawsof the State of Ohio with its principal office located inAurora, Ohio. The Samuel Moore & Company ownedand operated various facilities throughout Ohio where itwas engaged in the manufacture of plastic products.Among these facilities were plants at Aurora andMantua, Ohio, the only facilities involved in this case.Annually, in the course and conduct of its business, theCompany shipped goods valued in excess of $50,000 di-4 The facts found herein are based on the record as a whole and on myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits withdue regard for the logic of probability, the demeanor of the witnesses,and the teaching of N.LR.B. v. Walton Manufacturing Company, 369U.S. 404, 408 (1962). As to those testifying in contradiction of findingsherein, their testimony has been discredited either as having been in con-flict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. All relevant testimony and evi-dence, regardless of whether or not mentioned or alluded to herein, havebeen reviewed and weighed in light of the entire record.87 DECISIONS OF NATIONAL LABOR RELATIONS H. )AKI)rectly to points located outside the State of Ohio. Be-tween April 15 and 17, 1978, the Eaton Corporatiol, alsoan Ohio corporation, purchasecd 90 percent of the stockof Samuel Moore &. Company. On August 15. 1978, awholly owned subsidiary of the Eaton Corporation.merged with Samuel Moore & Company pursuant il, atxorger ageenienr. dated April 14, 1978. Undetl ithe ":;i'itof the merger agreement, Samuel Moore was the surviv-ing corporation, and thus became a wholly opined sub-sidiary of the Faron C' )rooraltin is olf Aiugust 15, 1978.On Jaluary 1, 1979, Sarrnuel Moore & Company mergedwith the Eatoni Corlporation itself, 'vith Eaton being thesurviving cntity. Since that time, Samuel Moore & Conl-pany has been an operating unit of the Eaton Corpora-tion and has had no separate corporation existence. Ata!l tirlit-s material herein the Eaton Corporation has beenanud is now, an Ohio corporation and since January 1.1979, through its operating unit Samuel Moore, knlown-as Eaon Cor poratiot Samuel Moore Op.-iadtorna.' theEaton Corporation has aInItrIally, Ii the .our-e anti con-duct of its businlscs o(Ier:tionl, sliis :. goods valled inexcess of 5)tc)-1; fi,-rm is !chiliti. :, iatea d ifn the Statt ofOhio dire-l ::. ;rints !-csard outside the State of Ohio.['hr ', aI.: i ,'i; ;-atnit.ld t ind and and onclude that bothSarrel Mooire & Cormpalny arid the Eaton Corporationhave .:,.en. at al! tinmes material herein, eniplovers en-gaged il, commrlerce within the meaning of Section 2(2),(6), and (7) of the Act. I further find that the Eaton Cor-poration is also such all employer at this time.As also adnittcd, I find and conclude that the Unionis, anid has bet ni at all tincs material herein, a labor orga-nization within the meaning of Sc tion 2(5) of the Act.II. Al. I :i iD UN AItR }.AB()R PRACTICLSA. Sulrnmary of the -Fcsittrmoet- and Evidence6.W'itlnesses called byv the General CounselHlorace A Marltin began his employnient with theCompany dltling the summers of 1967 and 1968. Ini Sep-tember 1]969 he became a full-time employee as a "ware-houserman" Martin testified that he was a union support-cr and during the election campaign of 1978 (betweenJanuary to the election on June 8) he urged people tosign cards, passed out union literatare at the rear door ofthe plant leading to the parking lot, and spoke up for thelU.rion in the tnunchroolm He also attended union meet-ings and indicated that he, together with 10 or 12 otheremployees, was "really active" in the union campaign.Martin testified that 4 to 5 weeks before the electionhis (then) supervisor, Foreman Harold Summerfield,stated to him that he was "in great jeopardy" because ofhis union activities and that there was "great pressure"on him (Surmmerfield), adding that he (Surnmerfield) wasafraid he was going to lose his job because employees in' Also referred to herein a, thle Respond cni o the Company.T' 'hes follourig inrlades a .rumnilay c-f Ihe testimony of the witrUssesappeanring ill the case the Icstirnlony will aipp(tr l-normally in ialkiveform, although on moccasion some testimrony will appear as actual qilotesfrom tile Iranlripnt. 'Tle narraliv-e Orily and merely lepreselts a sunimaryof what the witnesses thern-lsves stated or recrted. without credibility de-telminations unless indicated, and does noit reflect my ultimrate rindingsand conclusiol/s In Ihis casethe warehouse we.rt' "strong i:n -liplo;t of the union."According to Martin, Sanirfc!elit a!t Ihis tinme asked himto go with htim io lmimair R-:source Manager JamesOster and tell O)te), trha.t ',e ad c:ranged his mind and',ruld riot support ,he Uniril. Martin related that heagreed and that he later went to Cstcr's office and toldOste. that he would no longer support the Uinion. Ac-cording to Martin, Oster replied that he was glad andfurther asked him to keep hliln infrrmed of the Union'splans and activities. To this request, Martin refused, indi-cating that he would not do so as long as such activitieswere ";egal."Martin testified that approximately 8 days before theelection Oster approached him "ahout working in thewarehouse" and indicated that he was getting "badvibes" about him. Acrtording t Mital in, Oster further in-dicated that there vw re Nvas (of getting even with any-body that doublcros: .id tllem, advising that he shouldspeak out in the rivachiocit against the Union. Martin re-plied that "it woukln't hardiy be feasible to speak outagainst the union" because eic supported it. On cross-ex-amination Martin aietl this cronversation about a monthbefore the eiection and also testified that he told Osterthat ihe would not supp-ort the Union.Martin testified that 2 days after the election Summer-field told him that h-e was in "deep trouble" becauseOster felt that he had poisibly voted obr the Union andwas going to get a:n affidasvi florln him as to how hevoted. According to Martin. Sumimnrfield then indicatedthat they were both go ing to be eliminated because ofthe Union, referring to. a 'pamphlet" entitled "Cumula-tive Effect." Surnmerfield then further described "Cumu-lative Effect" as a process whereby a supervisor notes allpossible discrepancies of an emploryee thus producing a"large file oi supplostd nilstakes which would allow themto circumvent the National Labor Relations Board."Martin testified that, the afternoon following this discus-sion, Summerfiedl wsas replaced by Foreman WilliamHickman. According 'o Martin, Hickman told him that"the slate would be wiped clean."Martin testified that in December 1978 he was given a"writeup" over a mistake that was made on two ordersgoing to the saine c-ustomer but to different places.Martin conceded that the order had to be returned.Martin added that hie was told the -writeup should havebeen a "first writeup" biat it was "put a little strongly"anrd made a "final ,,riteup" at the insistence of Oster.Martin also signed the wrlet:up. Martin indicated that, onNovember 9, Hickimain hiad counseled him about "care-less errors " 'fh fact of tlis counseling was reduced towriting and, according to Martin, Hickman indicatedthat if "these mistakes cortlinue. the next step would be awriteup." Martin related that in March 1079, Hickmanagain counseled him otn two occasions and ihis fact wasalso reduced to writing. Martin also signed each of thesewriteups. 'Martin also testified that in Febrtuary 1079 EmployeeRelations Manager Betty Richards told him that theCompan' never had a unirri an' would close down' The iNovemhtr an l. MIrt: n wl tc-sf.s v.:rr admitted into evidence inthe case EATON CORPORATIONbefore they had a union. Martin related that also in Feb-ruary he wanted to bid for another job and was told thathe could not because of the then existing "final wri-teups." Martin related that on April 17, 1979, BettyRichards, in the presence of his supervisor, Hickman,went over his file with him and read some poor com-ments about him, indicating that if he made even a slightmistake again he would be discharge, adding that shefurther suggested he look for another job. Martin wenton to testify that between January and April 1979 at leasttwice a week Summerfield would criticize him for get-ting involved with Jenkins and Curry and the Union.8Martin testified that on April 18, 1979, he filed a chargewith the Board and indicated that the following Mondayhe discussed the charge with Foreman Hickman, againindicating that he thought the December writeup shouldnot have been a "final" writeup.9According to Martin,Hickman agreed, indicating that he had tried unsuccess-fully to get it changed. Martin then told Hickman that allhe wanted was to be "treated decently" and he would bewilling to meet with Oster and do what he could towithdraw the charge. According to Martin, severalmeetings were set with Oster thereafter but were can-celed, usually by Oster, adding that before such a meet-ing could be held he was discharged on April 27.10Regarding the actual discharge, Martin testified thaton April 27 Hickman approached him and indicated thathe had made an error in a packing shipment. Hickmanreported the error and they both went to the office to-gether and, while proceeding to the office, Martin relat-ed that he asked Hickman if he were going to get firedover such a small error, and Hickman replied, "Yes,"adding that he felt bad about it and that "this is howthey fired Summerfield."'" Martin related that upon ar-riving at the office he was discharged by Betty Richards.Martin testified that in April 1979, prior to his dis-charge, he again passed out union authorization cards atthe plant in the shipping department, and in the hopes ofobtaining another union election. According to Martin,he passed out about seven cards and received six signedcards back.l2Martin indicated that "to [hisJ knowledge"no member of management saw him passing out thecards. Martin conceded that he had made mistakes on hisjob and that he was warned by his supervisors aboutthese mistakes on "occasions." But Martin added thatmany mistakes were "created across the street in themain plant but we still got credit for making them."·The record is clear that Hickman took over Summerfield's job inJune 1978. Summerfield went to a staff job and later left the Company.He did not testify in this case. Martin recited the 1979 date twice in histestimony.* The record reflects that the charge was in fact filed Monday, April30, 1979. The following Monday would have been May 7. Martin hadsigned the charge April 24.5o Martin's initial charge of April 30, 1979, alleges discriminationagainst him since October 1978 (Case 8-CA-12782). On June 4, 1979,Martin filed an amended charge alleging his discharge of April 27 wasdiscriminatory.l There is no evidence in the record that Summerfield was "fired."'s Other than this testimony of Martin, and the testimony of employeeDennis Dye that in March 1979 he passed out some cards and union lit-erature, the record does not reflect that a union campaign was otherwiseinitialed or in progress in the spring of 1979. Martin testified that he "wasthe one that had the cards" and could "not recall" who gave him thecards.Martin further added that he himself also discovered andcorrected many shipping errors.Delbert Lee Jenkins was employed by the Company inJuly 1969 and was discharged April 5, 1979. He workedas an "extruder operator." Jenkins supported the Unionduring the 1978 campaign by passing out union literatureand union authorization cards. Jenkins indicated that hepassed out some 30 cards and that he periodically passedout union literature. Jenkins testified that members ofmanagement occasionally saw him passing out such lit-erature, and that on one occasion he talked to a certainTom Abbott of the Company's management about theUnion. According to Jenkins, Abbott knew he was infavor of the Union but Jenkins added that Abbott alwayssaid, "everybody to their own opinion." Jenkins had noidea when this conversation took place.Regarding his discharge, Jenkins testified that onWednesday, March 21, 1979, he had back problems andhis wife called in to one Joe Earle and explained that hewould not report to work for his shift. Jenkins workedthe 10:30 p.m. to 6:30 a.m. shift commencing Sundaynight and ended the workweek on Friday at 6:30 a.m.Jenkins testified that the following day (March 22) hewent to the plant only to get his paycheck but that hedid not work. According to Jenkins, at this time he toldDay-Shift Foreman Paul Scarlett that he could not seethe doctor until the following Friday (March 23), andScarlett merely said "Ok." Jenkins went on to testify thaton Friday, March 23, 1979, he did see the doctor butthat he "did not bother to call-in" until Sunday night(March 25) when he was due to report to work to com-mence his workweek. When he called in Sunday eveninghe talked to Supervisor Tom Heffner after the 10:30 p.m.shift had commenced, explaining that he could not comein because of back troubles and further indicated that hewould call in when he knew he was coming back towork. Other than going to the plant during the day onThursday, March 29, Jenkins conceded that his next con-tact of any nature with the plant regarding his work wason April 4 when one Jerry Rebase visited him at hishome and explained that he had been sent there by Su-pervisor Heffner to explain that his check had been"stopped" and further advising him to go to personneland get it straightened out. Jenkins related that duringthe evening of April 4 he went to the plant and talked toSupervisor Heffner, who stated that he did not expecthim to call in everyday so long as he knew where hewas. Jenkins testified that the following morning, April5, he reported to personnel with his "doctor's slip"where he was soon confronted by the employee relationsmanager, Betty Richards, and the general foreman, DaveChenoweth, who, together, explained that he was dis-charged and that he would need another doctor's slip to"get [his] check started."'s According to Jenkins, Rich-ards and Chenoweth further explained that he was dis-1s The doctor's slip presented on April 5 by Jenkins was admitted intoevidence. It was dated April 5 and in effect excused Jenkins from workbecause of back problems from March 23 through April 10, 1979. TheCompany does not contest in this case that Jenkins' back problem didexist or was legitimate. The doctor's slip was signed by "Thomas L.Urbane. D.C."89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged for failing to "report off" for 3 days and forfighting on the job. Although in testimony Jenkins con-ceded that he did not report or call in after Sunday,March 25, he indicated that he felt that such reportingwas no longer necessary, adding that he did not have atelephone. Jenkins also conceded, however, that he knewof the Company's written policy that failure to report offfor 3 days was grounds for discharge, but Jenkins addedthat these company policies meant nothing, and "neverhave." Jenkins also testified that he had never receivedany written warnings or a bad evaluation during the 10years of his employment. Regarding employees fighting,Jenkins testified that he knew of two other fights whichoccurred in the plant over the years of his employment,which he indicated did not result in any discharges.14Keith Borell testified as a present employee of theCompany, where he had worked since 1973. He support-ed the Union and passed out some cards, usually at thebowling alley. Borell testified that, in November or De-cember 1978, Oster approached him in the lunchroomand, after some idle conversation regarding bowling, he(Borell) explained that he had heard rumors that employ-ee Horace Martin was going to be fired. According toBorell, Oster replied that with Martin's union affiliationand with the trouble he is in, if he made another mistakehe would be fired. Borell further testified that shortlyafter the union election (June 8, 1978) Summerfield toldhim that because of the Union he and Martin wouldprobably be discharged.James Curry testified as a present employee of theCompany, and related that in 1978 he received a writeupfrom Foreman Summerfield for making too many mis-takes. Curry testified that after this writeup, Summerfieldadvised him not to get involved with employees Martinor Jenkins, adding that the Union was not going to goanywhere and if he got involved with people in theUnion he might get in trouble with the Company. Curryadded that subsequent to this conversation he then wentto the personnel department and talked to Employee Re-lations Manager Betty Richards about the writeup, ex-plaining that he thought it was not fair. According toCurry, Richards said she would look into the matter.Curry went on to testify that about a week later (and inApril or May 1978) he engaged in one incident of pass-ing out union literature at the back of the plant, and thata few days later Oster told him that "he had better becareful what [he] was doing."Dennis L. Dye testified as a present employee and hadworked for the Company since 1974. Dye indicated thathe was involved in the union campaign in 1978, was aunion committeman in the plant, and during the 1978union campaign in the spring he passed out union author-ization cards and union literature within the plant. Ac-cording to Dye, he directly notified his foreman, DaleMonroe, that he was so involved with the Union, andMonroe simply said "nothing." Dye also indicated thathe was involved with the Union in the spring of 1979,when he passed out union authorization cards and unionliterature.14 The evidence establishes that fighting was not a factor in Jenkins'discharge. The Company's position is that Jenkins was discharged solelyfor failing to report or call in for more than 3 days.Dye testified that, when the 1978 union campaignstarted, employees were told not to move around theplant or to leave their machines, and were further in-structed that, if they were approached by another em-ployee, they were to instruct that employee to go backto his work station or his machine. In his testimony, Dyecited instances where employees Rus Targo and FrankClout were told not to approach his machine, and Dyefurther added that "we were harassed all the way upuntil the election." Dye went on to testify that in earlyMarch 1979 he received a written evaluation from hisforeman, Dale Monroe, which contained remarks that hehad a "bad attitude towards the company." Dye relatedthat he asked Monroe the reason for the remark andMonroe replied that the remark was included in his eval-uation solely because of his union support. Dye testifiedthat he subsequently complained about the remark in theevaluation to Human Resource Manager Oster andothers, and made remarks to other employees, when su-pervisors were nearby, to the effect that he was consid-ering taking the matter to the "NLRB." Dye indicatedthat shortly after these remarks the evaluation was favor-ably changed. Regarding fights in the plant, Dye testifiedthat about 3 years ago there were two different fights in-volving the same individuals. According to Dye, neitherwere terminated, but after the second fight both individ-uals received a "5 day dismissal."Robert Nowak testified as a present employee and hadworked for the Company since 1972. He was also in-volved in the 1978 union campaign. According toNowak, the two major organizers in the plant during the1978 campaign were employees Dave Toth and PaulScarlett. Nowak testified that during the 1978 campaigna union leaflet had been placed under the plexiglass onthe top of the desk of employee Dave Toth. Accordingto Nowak, Foreman Joe Earle instructed Toth toremove it, which Toth did. Nowak went on to describehow another employee, Roy Kellison, had the wall of hisoffice "plastered" with nonwork related materials suchas sports material, and was never requested to removeany of the material. Nowak also testified that employeeToth's foreman also "tailed or surveryed" Toth when heleft his desk to inspect tubing, and, if Toth spent toomuch time on the "line," the foreman would approachToth and Toth would immediately leave.Employee Roy M. Peck, Jr., testified as a present em-ployee of the Company and began his employment in1970. Peck indicated that during the 1978 union cam-paign he was a union supporter, handing out union au-thorization cards and literature and attending unionmeetings. Peck testified that on June 5, 1978, the Compa-ny held an employee meeting to which all of the mem-bers of his shift (day shift), approximately 75, were re-quired to attend. According to Peck, Former CompanyBoard Chairman Frank Ohlton was the principal speaker,but Company President Bradford Burnham spoke first,giving a short sketch of his life and the history of theCompany, and then giving a "summation speech againstthe union." According to Peck, Ohlton stated during themeeting that the Union was "an insult to the intelligenceof the workman and would lead to the company being a90 EATON CORPORATIONless desirable place to work." Peck went on to testifythat, at the end of the meeting, Burnham stood by thedoor as the employees were leaving, said hello to every-body else, and asked him "in a very mocking way" if hewas "still happy now."George Carpenter testified as a present employee andindicated that he had supported the Union during the1978 campaign, including passing out union authorizationcards and union literature. Carpenter also testified thataround May 1, 1978, he had a conversation at the plantwith Human Resource Manager Oster. EmployeeEugene Williams was also present. According to Carpen-ter, questions were asked regarding the effect of thecompany merger at the plant. Oster replied that he didnot think the merger would have any effect at all, addingthat "the union had worried him." Eugene Williams alsotestified as a present employee and regarding the conver-sation with Oster around May 1, 1978, Williams testifiedthat Oster stated "if the union got in he'd be concernedabout that."Employee David A. Toth was employed by the Com-pany from December 1978 until August 10, 1979, withthe exception of a 4-year period between 1970 and 1974when he served in the Air Force. Toth testified as a resi-dent of Georgia, where he was a full-time student at theToccoa Falls Bible College. During the last 4 years ofhis employment, Toth was a tubing inspector and hisforeman during the 1978 union campaign was RonFourtney, who actually did not work his shift, but whowas in charge of the inspection department. Toth sup-ported the Union, solicited union authorization cards,and passed out union literature. According to Toth, man-agement knew he strongly supported the Union andToth testified that he and employee Paul Scarlett wereleaders of the union movement. 15Toth testified that, as an inspector, he would spend aconsiderable amount of time on the production line andthat he would frequently talk to other employees. Afterthe Union's representation petition was filed on May I,1978, Toth indicated that Ed Hrobak came on as fore-man of his shift and Toth testified that Hrobak "was inconstant surveillance of [him] and in fact was never morethan a minute behind [him], where ever [he] went in theshop." Toth added that at one time he almost led Hrobakinto the restroom. Toth related that there were other in-spectors on the same shift and that they continued aboutthe production area freely and without surveillance.Toth testified that, during the second week of May,Joe Earle was serving as foreman on his shift and that,after Earle discovered a union leaflet under the plexiglasson his desk, Earle instructed him to remove it. Toth re-lated that he explained it was his area and asked Earle ifit was all right to have the leaflet, to which Earle replied"no." Toth then indicated that he would rather notremove the leaflet to which Earle replied that, if he didnot remove it, that he (Earle) would remove it himself.According to Toth, he then removed the leaflet without" Employee Paul Scarlett was summoned to testify in the case, al-though he never appeared. He apparently lived some 4 or 5 driving hoursfrom Cleveland, but had back problems. Since it could not be determinedwhen he would be available, the hearing was closed without his testimo-ny.any further argument with Earle. Toth testified that an-other employee, Roy Kellison, had antiunion materialboth on his desk and attached to his machine, and thismaterial remained throughout the campaign.Toth testified that on one occasion during the thirdweek of May 1978 he had caught up in all of his inspec-tions and went out on the floor to talk to employeeRalph Hayes. According to Toth, Hrobak approach himand directed him to go back to his cage (office), whichhe did. Toth related that after his shift was over he com-plained to Foreman Ron Fourtney about Hrobak's ac-tions and Fourtney said he would look into the matter.Toth went on to testify that on June 7, 1978, a similarincident occurred as he was returning from the wash-room just before the end of his shift.Toth testified that on July 18, 1978, the Companyposted a summary of the objections to the election thatthe Union had filed with the Board. Toth was men-tioned, by name, in three of the objections, one of whichwas misquoted. Toth testified that several weeks later hecomplained to Oster about the misquoted objection andalso about the fact that employees' names were used. Ac-cording to Toth, Oster explained the objection had beenreceived over the phone and that some may have thusbeen taken down incorrectly. Toth further testified thaton September 11, Oster asked him if he knew anythingabout any "new charges or objections that were beingfiled." Toth replied at that time that he knew nothing.2. Witnesses called by the CompanyJames Oster testified as the Company's human re-source manager, relating that one of his jobs was to keepthe Company free of unions.'6During the 1978 electionperiod, Harold Summerfield was supervisor or foremanof the shipping department and according to Oster, inApril 1978 he met with Summerfield and Martin in hisoffice, in the presence of the Plant General ForemanDave Chenoweth. Oster testified that employee Martincommenced the conversation by stating that he did notsupport the Union. Oster indicated he replied that hewas "glad to hear that." Oster denied asking Martin tokeep him informed about the Union and further deniedthat he requested the meeting, explaining that he did notknow how the meeting really came about other than re-cciving a phone call from either Martin or Summerfield.Oster further denied that he knew of Martin's union ac-tivities at that time.Oster testified that a few weeks before the election hestopped by Martin's work station and stated that he had"bad vibes" about him, accusing him of passing outunion literature. According to Oster, Martin replied thathe had passed out union literature but was not "interest-ed" in the Union although he had friends that were insupport of the Union and that he did not want to disap-point them. Oster testified that after discussing Martin'sunion interest further, he remarked to Martin, "Well, ifyou want to speak out for the company please feel freeto do so." Oster denied telling Martin that the Company16 Oster remained in the hearing room throughout the entire case, in-cluding the testimony of all witnesses, as did Employee Relations Man-ager Betty Richards.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad ways of getting even with employees who supportedthe Union.Oster testified that he never talked to either Martin orSummerfield after the election about the results of theelection and that he had no knowledge of any manage-ment representative giving either Summerfield or Martinany reason to believe they were in trouble because of theUnion. Oster indicated that several weeks after the elec-tion Summerfield was transferred to a "staff position" be-cause, as a supervisor, he had a tendency "to run thingshis own way." According to Oster, Summerfield re-mained with the Company thereafter approximately Iyear, when he voluntarily quit. Regarding Oster's con-versation with employee Keith Borell, Oster testified thatsometime after the election he talked about the companybowling league with Borrell and that he did not "recall"or could not remember anything being said at that timeabout employee Martin. In cross-examination Oster flatlydenied that he had talked to Borrell about Martin duringthe conversation.Regarding Martin's final warning and his discharge,Oster testified that he was not directly involved in thewarning of December 12, 1978, or in Martin's ultimatedischarge. He conceded that he did talk to EmployeeRelations Manager Betty Richards prior to the warningbut the issuance of the warning was Richards' decision.Oster added that Martin's ultimate discharge was not hisdecision and that Richards reported directly to GeneralForeman Chenoweth. However, Oster testified thatMartin had a "spotty" work record which had devel-oped over a period of many years. Oster continued thatover the years Martin had different jobs, some of whichhe had been disqualified from. Oster testified that at Mar-tin's present job he had made numerous errors and thusthe Company had decided to "discontinue to try to assisthim." Oster testified that the Company had "gonethrough the series of steps and had arrived at the finalwarning step which is a very serious step that says to theemployee, if you do not correct the problem you will bereplaced." Oster described the warning system as athree-step warning procedure, with the third warningbeing the final step. Oster testified that, as far as heknew, Martin's ultimate termination involved an error ina shipment of "a fairly large magnitude in relation toother mistakes he had made." Oster conceded that he didnot know if this mistake had caused the Company amonetary loss, and added that Martin had a very goodattendance record. Oster denied that Martin's union ac-tivities had anything to do with Martin's ultimate termi-nation, indicating that Martin had told him that he wasnot an active participant in the Union and that he (Oster)"Had no reason to disbelieve him." Oster testified thatthe two activie union spokesmen were employees DaveToth and Paul Scarlett at the Aurora plant. Oster indi-cated that as far as he knew employees Martin and Jen-kins were not active union spokesmen although "theirnames may have been connected with the union but theywere not active in the form of Dave Toth and Paul Scar-lett." Oster denied that he ever threatened to fire Martinbecause of his union activities and further denied that hetold him he was an "undesirable" employee and that theCompany should get rid of him.Regarding the discharge of employee Jenkins, Ostertestified that the sole reason for this discharge was thefact that Jenkins missed 3 consecutive days off workwithout reporting. Oster testified that he had no recollec-tion of any conversations with employee Carpenter orWilliams and Oster further denied that he ever threat-ened plant closure if the Union got in, although he didconcede that he was "worried about the union comingin" as he was "responsible for trying to make sure that itdid not take place." Regarding former Board ChairmanOhlton's speech to the employees at the Mantua plant,Oster testified that although Ohlton wrote the speech heedited it for form, content, and to insure it "did not vio-late any law." Oster added that he was not present whenthe speech was given by Ohlton. Regarding posting ofthe election objections, Oster testified that the Companyreceived a copy of the objections in the mail and that hemade a "summary of charges" contained in the objec-tions, as they were conveyed or read to him over thephone by one Dick Colvin, and thereafter posted thissummary on the company bulletin board. Oster concededthat in September he talked with employee Toth, andthat he explained at that time to Toth that he "got thischarge" and asked Toth if he knew anything about it.According to Oster, Toth replied that he knew aboutsome things but did not know what he was referring toregarding "this charge," and that the conversation there-after ended.Michael Hickman testified as a present employee ofthe Company and up until June 12, 1978, he had workedas a "leadman" for 6 years. On June 12, 1978, Hickmantook over Summerfield's job as shipping foreman andthus became employee Martin's supervisor, and remainedsuch from June until Martin's termination on April 27.Hickman related that he had known Martin since he hadcome to work for the Company for some 8 or 9 years.Hickman testified that Martin's errors were "quite ex-tensive, more so than any others [employees]." Hickmanrelated that, during his first week as shipping foreman,Martin stated to him that he had heard that he would"not last 6 weeks" under Hickman as foreman because ofhis union activities. Martin further stated that he did notwant to be "surprised by mistakes" as previous foremanhad done to him. Hickman testified that he replied thatall errors in his file by previous foreman would be re-moved and that under him he would start with a "cleanslate." Hickman indicated that in fact he did removerecords of all previous mistakes from Martin's file. Hick-man testified that thereafter he discussed errors or mis-takes with Martin on an average of once a week ormore, and that other employees would make errors onlyonce every 6 to 8 weeks. Hickman indicated that Martin,with one exception, would always admit the errors,which included wrong part numbers on shipping reports,incorrect quantity or part to be shipped, and incorrectpackaging and stenciling. Hickman testified that begin-ning with once in the summer of 1978, and more often inthe fall, he had both talked to Martin and placed writtenrecords of his errors in his file. According to Hickman,many of these errors were reflected in shipping orders92 EATON CORPORATIONwhich Martin had initialed, and shipping reports whichhe filled out. 17According to Hickman, the decision for Martin's so-called final warning in December 1978 came throughpersonnel and involved Employee Relations ManagerBetty Richards and his boss. Material Manager WilberLanese. Hickman indicated that he learned trom Rich-ards and Lanese that Oster was in agreement with the"final warning." Hickman related that he did not initiallyagree with issuing the warning as a "final warning," butlater agreed with Richards and Lanese that it might"shake [Martin] enough to make him realize he had toimprove." Hickman testified that after this final warningMartin expressed the tfeeling that the Company wasbeing "too hard" on him, but he agreed to try harder.Hickman testified that another written warning wasissued to Martin on March 7 and that this waraing wasnot an additional "final wanining" and in effect gaveMartin "anothei chance." Hickmnan testified that Martin's"careless mistakes" continued and that or, approximatcyApril 17 a meetinlg is held with Martin. himnself, Pl.i-ards, and Lancse At that imeting Martin's .,'n'inti:ngmistakes were mnr.tion d and lalese explained ,,i Martinthat he was on "thin ice." Acording to Hitki.ian Rich-ards suggested tltai Martin may be too "'iltellectnai' forwarehouse wok anli siould rrohably .citck other employ-ment, to which Ml;artiri replied that ire didn't knows whyhis mind vwa.s not o.n the .ih bhi that ht would try to dobetter." Richards the- i;tared that any further co:;tlyerrors would result in his (isecharge.Regarding Martin', actuj disc harge, Hickman testifiedthat Martin nmade an error on t "I)uke lower" orderwhich ultinialel! dei.:)'ed the shipment sex sral days andcaused loss time it, packaging. According it. Hickman,upon discover ;,!' thle rror he reported it to I anese andRichards. Martin admitted the error. and soon afte: heand lMartin met with Lanese and Richards again, andMartin was then discharged. Hickman testified thai thewarnings or the actual discharge had nothing to do withMartin's union act:vities and conceded that his attend-ance was "excellent." Hickman also conceded thatMartin at one point had told him that hli had been incontact with the Board but he denied telling Oster aboutthis fact or telling Martin (or anyone else) that he (tIick-man) thought Martin had a good case.Wilber Lanese testified a:- a present employee and hadworked for the Company for 5 years. He had been thematerials manager for 1 year and prior to that he was theproduction control manager As materials manager. hewas totally responsible foir shipping, receiving, purchas-ing, and material control. He was in charge of the entirewarehouse and Warehouse Foreman Hickman reporteddirectly to him. Asccording to ILanese, Summerfield wasreplaced by Hickman ir. June 1978 becart'e Suinmerfieldhad "managerial p;-oicnms which he had not fullilledwith cooperation on his part." I.anlese added that Sum-merfield's transfer had n;thing: to do s witht the Unionl* Admitted into L:.iencl. ill hi, case are a nurmb-r ofr hipping orderswhich flickrnll tri. ,,tid iln, poinliltg out ull.: ha e ollidtre:- to beerrlrs. Also adnlrttc:J Illt videlle wr a i:unil'r of so-,aii d vrnicnwarnings, mostn r Oi ,ii l rl a:!in ackti iledgtd fci-lg !m?' !gtineg ',: lm-tialingRegarding employee Martin, I anese testified ibat hiswork was "basically poor" under Foreman Hickman.According to Lanese, Martin made "numerous ernors. re-petitive type errors in routine type jobs ...rather nu-nerous and therefore obvious errors." Lanese attendedthe April 17 meeting with Martin, Hickman, and Rich-ards. At that meeting Maltin's errors we\re discussed andhe and Richards decided that, if any more costly errorsoccurred or were made by Martin, ihc would be tcrmi-nated. According to Lanese, Martin acknos ledged theerrors that he had niade and stated that he w'uld bemore careful in the future. Rcgarding Martin's li.,chargeon April 27, Larnese indicated that hc learned of anothercostly error and niet with Martin, Hlickman, atnd Rich-ard, and afier going over the error with ilicktan, he(Laneset made the decision to discharge Martin Lanesetestified that he had no knowledge of Martin's unioi, ac-tivities, or those of any other etnployee, and that theoverall reason for Martin's discharge was "upon the ac-cumulation of ..past errors and he had been given histwo written warnings and his final and that was the ab-soluit end." Lanese initially testified that :he DukePoxwer error of April 27. resulting in Martin's discharge,cost the Company between 5f(X) and $1,000 in additionto "some problems from the customers stanidpoinl. ' Incross-examination, Lanese refuted this statement. ir!dicat-ing that the eiror had n:rt 'o,', the Compan y an.nor.,armd adding that it would ha ve cost money if it hac! notbeen caught.Betty Richards testified as a present employee of theComlpany where she had worked for over 6 5ears Asemployee relations managec she was responsiblc forhiring, firing, wage administration, and all things relatedto personnel. Richards conceded that soetimne betweenJanuary and April 107(7 she told employee Martin thatthe Company nevet had a utnion, never wanted .uniin,and "that was a fact of life." She denied stating ehal thcCompany would close down if it had a union. hchlaidstestified that she knew the employees involved in sup-porting the Union. addiirng that Martin wssa "absolutciynot," although site conceded that she heard dhamt Martinhad passed rout "cards or leaflets."Richards testified that on April 17, 1979, she met withMartin, Lanese, and Itickman. at Nwhich time the) all dis-cussed Martin's earlier December "finall writeup" andsubsequent errors. According to Richards, Martin ac-knowledged the errors indicating "his mind sometimesdid not stay on those things, on the job." According toRichards, she informed Martin that he was very intellec-tual and in her opinion he would not bring himself cownto the level of a "mundane" shipping job Richaidsadded that she sugge:sted to Martin that lie low:k fo.r .m-other job. Martin testified ihat she, Lanese, and Hicknionthen decided that if Martin cntommitted one more "costlyerror" he swould be tcrrninatedl, anti thati li,:tiian woulddetermine ii- the error asL costly, because he knew theshipping procedure. I Richards conceded that, after the'" Richard, prepared and had r'p-x] minute:; .,I Ihs meetirgv and ith,.'ere alc!h tled, lto ' e iden C93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 17 meeting and before Martin was discharged,Hickman had told her that Martin was either going to orhad contacted the Board.Richards testified that on April 27 she was notifiedthat Hickman had reported that Martin committed an-other costly error. She then met with Martin, Hickman,and Lanese, and Hickman explained what had happened.According to Richards, Martin apparently had discov-ered the error but he explained at the meeting that he"forgot" to go back and change it. Richards went on totestify that Lanese felt there was nothing left but to dis-charge Martin and the final discharge decision was "kindof collective," and was actually made because "the com-pany could no longer afford Horace Martin."'9Richardstestified that Martin's union activity had nothing to dowith his discharge, but that she did not actually knowwhether the April 27 error actually cost the Companyany money.Regarding the discharge of employee Jenkins, Rich-ards testified that the rule regarding calling in whenabsent required an employee to call in each day he is illunless there exists a medical slip that he will be absent aset number of days. According to Richards, if an em-ployee misses 3 days in a row and fails to call in, he issubject to being terminated. Richards testified that Gen-eral Foreman Dave Chenoweth informed her that Jen-kins had come in for his paycheck and related that hewas having back problems, but he had not heard fromJenkins for 3 days. Richards related that she had not re-ceived any doctor's slip regarding Jenkins and that onthe fourth day of his absence without calling in Jenkinswas sent a "Mail-O-Gram." The following morning(April 5) Jenkins came in. Richards indicated that at thattime she had not realized that he had visited the plantthe previous evening. Richards testified that she then metwith Jenkins and General Foreman Chenoweth, and Jen-kins explained that he had been sick and handed her adoctor's slip dated that day (April 5), indicating that thefirst time he had recently been to the doctor was April5.20 The slip was from a Doctor Urbain who she saidwas familiar with the Company's procedures and prac-tices regarding specific dates. Richards testified that shedid not call Doctor Urbain, although she had on occa-sion called him regarding other employees. Richards tes-tified that she realized that Jenkins was ill, and that hewas, nevertheless, discharged for not calling in. Richardsadded that if the doctor's slip had indicated that he wasincapacitated from calling in, "we should have taken thatinto consideration." Richards also conceded that Jenkinsexplained he did not call in because he had no phone anddid not want to bother his neighbors. Richards testifiedto one other employee that she remembered being dis-charged for the same reason, one Martin Cummings,who was discharged in October or November 1978.Richards conceded that she had been told prior to Jen-kins' discharge that he had passed out union literature,although there were four other employees (Toth, Scar-"g Richards also made minutes of this meeting which were later typedand admitted into evidence.'0 As indicated earlier, although the slip was dated April 5, it recited aback condition which called for a potential work absence from March 23to April 20.lett, Dye, and Nowak) who were more active in unionactivities. According to Richards, Jenkins' discharge hadnothing to do with the Union, adding that in February1979 she had approved Jenkins' request for tuition aid.According to Richards, Jenkins wanted to finish highschool and she encouraged this. This high school pro-gram took approximately 2 years and Richards testifiedthat the Company paid the entire tuition ($800) in ad-vance. Richards conceded that over his 10 years of em-ployment Jenkins was a good employee with no particu-lar attendance problems.General Foreman Dave Chenoweth testified as apresent employee of the Company. Martin's supervisors(Summerfield and Hickman) reported directly to him.Chenoweth testified that approximately 4 to 5 years agoMartin was a forklift operator and was removed for"carsing costly damage" to "reel product." Chenowethadded that approximately 2 years ago Foreman Summer-field talked to him about Martin "making several mis-takes." Chenoweth indicated that Summerfield would onoccasion speak to him about Martin's mistakes, but, as asupervisor, he would seldom actually talk to Martinabout these mistakes. Chenoweth testified that he attend-ed a meeting in May 1978 with Martin, Summerfield, andOster. According to Chenoweth, the meeting was held atMartin's request, and that during the meeting Martin ex-plained that he did not want any part of the Union andthat he wanted to help save Summerfield's job.Chenoweth denied that at that meeting Oster askedMartin to keep him informed about the Union.Tom Heavner testified as a present employee of theCompany and was employee Delbert Jenkins' foreman.Heavner testified that in late March and early April1979, he talked to Jenkins twice when he was off, firston Sunday night March 25, when Jenkins phoned andexplained that he was going in for x-rays and "would beoff." According to Heavner, Jenkins did not know howlong he would be off and he explained to Jenkins to"keep in touch with us and let us know." Heavner testi-fied that the next time he talked to Jenkins was on April4 in the evening. Earlier that day Heavner had requestedanother employee to stop by Jenkins' home and ask himto report in. Heavner explained that he did this becausehe wanted to give Jenkins "a chance to tell us how hewas," and "to be able to schedule or work." Heavnerdenied telling Jenkins that he did not have to call in aslong as he knew where he was. Heavner initially indicat-ed that at the plant on April 4 he told Jenkins "to besure and let us know and to keep in touch with us." Oncross-examination Heavner denied that he made such astatement to Jenkins on April 4. Heavner testified that hethought Jenkins was going to be "laid up" until March29, and on that day Jenkins came in only to pick up hischeck in the morning and talk to Day-Shift ForemanPaul Yarlin. Heavner testified at the plant on April 4,Jenkins explained that he had seen a doctor but did nothave a doctor's slip, whereupon he advised Jenkins toget a doctor's slip and report to personnel the followingmorning.Earl Hawkins testified as a present employee of theCompany and as maintenance foreman. He had been em-94 EATON CORPORATIONployed by the Company for 15 years. Hawkins indicatedthat sometime prior to the June 1978 election he re-ceived a complaint from Betty Richards that mainte-nance employees were taking extended break periods inthe breakroom. Hawkins related that Richards told himshe had received a complaint from employee (and unionorganizer) Paul Scarlett that two maintenance employeeswere spending time in the breakroom "talking against theunion." According to Hawkins, he thereafter talked tothe two employees involved and told them to restricttheir break period to the allotted 10 minutes.Joe Earle testified as a present employee of the Com-pany and as production foreman on the second shift. Hehad worked for the Company for 10 years. Regardingemployee Dave Toth, Earle testified that sometime inApril 1978 and prior to the 1978 election he found a"union page" on Toth's desk under the plexiglass cover-ing, and he asked Toth to remove it. According to Earle,Toth asked if he had to remove it and he replied that hedid, explaining that he was not allowed to have it oncompany property. According to Earle, Toth made nofurther objection and made no reference at that time tothe fact that other employees were being allowed to dis-tribute pro-company literature or keep such material ontheir desk. Earle added that he also did not permit suchpro-company literature to be kept or displayed in theplant. Earle denied that employee Roy Kellison hadunion literature (pro or con) attached to his plant ma-chine, although he did have a "paper clipping" about un-related items.Frank Ohlton had worked for the Company 37 yearsand retired in January 1977, but continued as a part-timeconsultant. Before leaving the Company on a full-timebasis, he had risen to the position of chairman of theboard and chief executive officer. Ohlton testified thatprior to the 1978 election he gave a speech or a talk toall employees in both the Aurora and Mantua plants.Ohlton indicated that he gave the same speech fourtimes, that he wrote the speech, and that he followed itverbatim each time. According to Ohlton employee RoyPeck, who he had known for many years, was present atthe fourth and last time he gave the speech. WhenOhlton was asked if he stated to Peck "Are you happiernow?" as Peck was leaving, Ohlton answered that he didnot remember making the statement, adding that some 50people were present and that Peck was a "friendly typeand he was a friend of mine and I think I could havesaid that but, I do not remember saying it." Ohltonadded that he knew Peck was in favor of the Union.Robert Matson testified as a present employee of theCompany and had worked for the Company for 8 years.He was the assistant plant manager and was actively in-volved, on behalf of the Compnay, in the 1978 electioncampaign:. Matson testified that it was company policy orpractice that employees were not required to remain attheir machines at all times. According to Matson, theemployees had prescribed break periods during whichthey could get coffee, go to the restroom, or conversewith a fellow employee on the next machine. Matson re-lated that the policy was followed throughout the 1978campaign and that, although solicitation was not allowedduring the worktime, there was no interference withunion or other solicitation during breaks or at lunchtime.Matson testified that prior to the 1978 election helearned that employee Paul Scarlett had made a com-plaint that computer operator Korda had 'Trader Maga-zine" available at his machine. Matson explained that themagazine contained advertising for items which were forsale, and that Korda had been keeping the magazine fordistribution at his machine for 5 or 6 years. Matson testi-fied that, notwithstanding this, immediately after Scar-lett's complaint Korda was permanently prohibited fromkeeping a supply of the magazine at his machine in theplant.Regarding employee Horace Martin, Matson testifiedthat 5 or 6 years ago Martin was an "extruder" operatorunder his supervision and his performance was "sub-normal." Matson added that at one point Martin made a"very costly mistake" and was then placed in anotherjob. Regarding Martin's activities during the 1978 cam-paign, Matson testified that he felt Martin was not infavor of the Union because in April or May, and duringthe campaign, Martin told him that he was for the Com-pany and was worried about some of the employees inthe warehouse supporting the Union, adding that he(Martin) was "not behind it."Edward Hrobak testified as a present employee of theCompany and had worked for the Company for 15years. During the 1978 election campaign he was a"foreman trainee" on the third shift. Hrobak indicatedthat he had no actual disciplinary authority but couldmake recommendations to his own supervisor. Anyaction was solely up to the supervisor. Hrobak indicatedhe also voted in the 1978 election. Hrobak testified thathe was assigned to the third shift by the quality controlgeneral foreman, Ron Fourtney, because the third shift"needed supervision and direction." Hrobak denied thathe watched employees to see if they were engaging inany union activity. Hrobak related that he spoke to thequality control inspector, Dave Toth, two or three timesfor spending too much time away from his job. Accord-ing to Hrobak, on one such occasion Toth was actuallyoutside the plant with employee Ralph Hayes. On an-other such occasion, Hrobak indicated he observed Tothtalking to employee Hayes at Hayes' machine and hewent up and asked Toth if he "had any trouble" andToth replied that there was no trouble. Hrobak testifiedthat he then told Toth that he should not spend so muchtime "on the line." Hrobak indicated that he also spoketo the other three inspectors on the third shift aboutwasting time, adding that Toth was not singled out andthat he devoted no more time to monitoring Toth's workactivities than those activities of the other three inspec-tors on the shift. Toth further denied that anyone else inmanagement ever requested that he monitor Toth be-cause of his union support or activities.Ronald Fourtney testified as a present employee of theCompany and had worked for the Company for 15years. He was the quality control general foreman andforeman-trainee Hrobak worked under him. Fourtneytestified that in the fall or winter of 1977 Hrobak wasmade a foreman-trainee on the third shift although he did95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot become a salaried employee and "full-fledged fore-man" until the spring of 1979. According to Fourtney,Hrobak's job on the third shift was to "supervise anddirect the third shift" and answer questions about specif-ic jobs and specific products. Fourtney went on to testifythat, prior to Hrobak's assignment to the third shift,there had been no quality control supervisor on thatshift, although one was needed because there was "idletime ...on breaks" during the shift. Fourtney testifiedthat he gave no special instructions to Hrobak to watchDave Toth or anyone else on the shift.B. Evaluation of Testimony, Evidence, and Law andInitial Conclusions1. The discharge of Horace MartinThe issue of Martin's discharge is the most difficultissue in this case. He supported the Union and I find theCompany knew this. The Company was firmly againstthe Union and Human Resource Manager Oster's jobwas to see to it that the Union did not get in. Thematter, however, is not that clear cut. Martin did makemistakes, and often. The election and campaign had beenover for a year, and other more active union supporterswere not discharged. The remaining effects and after-math of the 1978 campaign and election had been wipedclean with the settlement agreement of March 26, 1979.However, after the election and prior to the settlementagreement of March 26, 1979, strong feelings and in-fighting had continued. A complaint and objections werepending. The Company was also in the middle of amerger. After the settlement Martin had again started topass out union authorization cards and literature, andstated at least his intentions of filing a charge with theBoard regarding his numerous warnings that commencedin the fall of 1978. The General Counsel in this case has,I find made a prima facie showing sufficient to supportthe inference that Martin's union activities were a moti-vating factor in the Company's decision to dischargehim. There now remains the question as to whether theCompany, because of his errors and mistakes, wouldhave discharged Martin in the absence of his union sup-port and activities.21I find and conclude that Martinwould have been discharged in any event.Hickman replaced Summerfield as Martin's foreman inJune 1978, soon after the election (on June 8). Martinworked under Hickman some 9 months prior to his dis-charge. As far as Martin's work record was concerned,the slate was wiped clean by Hickman. But Hickman as asupervisor turned out to be a harder taskmaster thanSummerfield, although he was initially against makingMartin's December warning a "final warning." With thenew year (1979) Martin's errors or mistakes continuedinto March and April. Hickman began to have less pa-tience with Martin and promptly reported certain ofMartin's mistakes. Martin began to feel pressured, and,although he had survived Summerfield, he had reneweddoubts about his job stability, for whatever reason. I findthat at this point, in the early spring of 1979, Martin wasboarding on desperation and sought or saw some meas-"I Wright Line. a Division of Wright Line. Inc., 251 NLRB 1083 (1980).ure of protection in his personal and renewed union ac-tivities in again passing out union authorization cards andliterature. With the settlement agreement of late March1979, for the first time in over 2 years the Company wasfree of any pending charges or cases before the Board,and free of any active union campaign. The Company'smerger activities went in to full swing. Employee Jen-kins was discharged on April 5, 1979, and on his behalfthe Union filed a charge with the Board over the dis-charge on April 19. Like Martin, Jenkins had been aunion supporter. That Martin would follow Jenkins withhis own charge, upon his discharge, was reasonably sus-pected. Martin's postdischarge threats or actual contactwith the Board was thus no surprise to the Company.2'Nor do I find that it was a motivating factor in Martin'sdischarge. I also do not find that the Company violatedits own three warning-final warning rule. The documen-tary evidence in the case reflects numerous writtenwarnings, both before and after the so-called final warn-ing in December 1978. This evidence and Hickman's tes-timony, together with that of Oster, Materials ManagerLanese, and Employee Relations Manager Richards, re-flects without rebuttal that Martin made many errors andmistakes, far more than other employees. Martin himselfconceded that he made errors. Martin was an intense andsomewhat sensitive individual, and became fearful of andobsessed with critical remarks about his work. He feltendangered, perhaps in his own mind, because of hisprior union activities. This itself may have contributed toperhaps some of Martin's continued mistakes. There waspressure for him to improve, but I find that the slate wasindeed wiped clean. Out of several hundred employees,many of which were union supporters, Martin was notone who was chosen to be discharged because of hisunion support or activities. I find that the Company inthis case has succeeded in its burden of proving thatMartin would have been discharged in the absence of hisunion support, and that his discharge was thus not viola-tive of the Act.2. The discharge of Delbert Lee JenkinsEmployee Delbert Jenkins had worked for the Compa-ny for 10 years when he was discharged on April 5,1979. He was a union supporter during the 1978 cam-paign, passing out union authorization cards and litera-ture. The Company, I find, knew of his support. Em-ployee Relations Manager Richards testified that she hadbeen told of Jenkins' union activities in 1978. Richardsindicated that Jenkins had no particular attendance prob-lems and was a good employee. Even after his union ac-tivities of 1978 the Company felt well enough of Jenkinsto advance $800 in high school tuition in February 1979"' Martin was discharge April 27. Although his discharge was filed"April 30, and later amended, Martin initially executed or signed thecharge on April 24. Employee Relations Manager Betty Richards testi-fied that sometime after April 17, but before Martin's discharge on April27, Hickman told her that Martin had either contacted the Board, or wasgoing to contact the Board. Hickman testified that Martin told him.before he was discharged, that he had been in contact with the Boardand that he wanted a meeting with Human Resource Manager Oster. Themeeting was never held and Hickman denied telling Oster that Martinhad been to the Board.96 EATON CORPORATIONfor Jenkins to complete his education part-time over thefollowing 2 years. Why, then, Jenkins' abrupt dischargeApril 5, 1979?I am convinced in this case, in any event, that Jenkins'union activities of almost a year ago had nothing to dowith his discharge. According to Richards the solereason for the discharge was the failure of Jenkins to callhim in accordance with company policy, when physical-ly able to do so, for more than 3 working days.23It isundisputed that Jenkins had a legitimate reason to be out,but was physically able to call in.24Jenkins worked thethird or night shift (10:30 p.m.-6:30 a.m.) from Sundaynight until Friday morning. On Wednesday, March 21,Jenkins' wife called in on his behalf. On Thursday,March 22, Jenkins went to the plant to get his checks,but did not work. On Friday, March 23, Jenkins saw hisdoctor and on Sunday, March 25, the beginning of hisworkweek, Jenkins called in and talked to his foreman(Heavner), explaining that he would be out with backproblems.25During the day on Thursday, March 29,Jenkins went to the plant and again picked up his check,but did not work. The next contact Jenkins had with theplant was 4 working days later on Wednesday, April 4,when Jenkins went to the plant late in the day and afterHeavner had sent another employee to his home to seekJenkins out.26The following morning (April 5) Jenkinsobtained a doctor's slip, reported to personnel, and wasdischarged. In his testimony Jenkins conceded he knewof the company 3-day call-in policy and that it wasgrounds for discharge, but claimed that company policiesmeant nothing and "never have." Jenkins further ex-plained that he felt no need to call in after his March 25telephone conversation with Foreman Heavner, that hehad no phone at his house, and did not wish to botherhis neighbors.When Jenkins arrived at the plant the morning ofApril 5, he went to personnel, saw Richards, and turnedover his doctor's slip to her. Richards then called inGeneral Foremen Chenoweth, and Jenkins was dis-charged. Chenoweth testified that the decision to dis-charge Jenkins was made jointly with Richards. I findthat Richards was the controlling factor here. Richardscame off as a "by the book" and "hard-nosed" employeerelations manager.27Richards considered Jenkins' ac-tions and attitude in failing to call in lackadaisical, to saythe least. In Richards' eyes, to violate the rule or policywas bad enough, but to do so in such a blithe manner,telephone or no telephone, was close to unforgivable.Richards, I find, became infuriated with Jenkins over theincident and chose quickly to impose the most severeas Jenkins testified that the reasons given for his discharge were failingto call in and "fighting." There is no evidence in the case that Jenkinshad been "fighting," nor does the Company claim it had anything to dowith the discharge.24 The doctor's slip obtained and turned in by Jenkins the morning ofApril 5 restricted Jenkins only from "lifting and bending."2' Jenkins testified he told Heavner he would call him when he knewhe would be able to return to work. Heavner testified that he told Jen-kins to "keep iq touch with us and let us know."i6 Also, on April 4, Richards sent a "Mail-O-Gram" to Jenkins' home.a7 Such characteristics or attributes are surely considered by many tobe advantageous in a personnel officer As Richards herself testified, shewas in charge 6f hiring, finng, wage administration, and all things relatedto personnel.penalty. The action taken against Jenkins may well beconsidered as harash under the circumstances, and thismay have been justifiably a factor resulting in the issu-ance of the complaint in this case. No matter how oneviews the discharge, whether unfortunate or otherwise,as previously indicated I conclude that Jenkins' earlierunion support and activities played no role in Richards'actions in discharging Jenkins, and thus his dischargewas not violative of the Act.3. The remaining allegations and issues in light ofthe foregoing findings and conclusionsBased on the charges filed in April 1979 and subse-quent complaints issued in Cases 8-CA-12769 (dischargeof Delbert Jenkins) and 8-CA-12782 (discharge ofHorace Martin and events leading thereto), the RegionalDirector concluded that the settlement agreement en-tered into on March 21, 1979, had been violated. TheRegional Director thus withdrew his approval of and va-cated the settlement agreement, rescinded his approval ofthe Union's withdrawal of its objections in Case 8-RC-11343, returned the parties to the status quo ante existingprior to the settlement agreement, and consolidated allfour cases for hearing. I have found herein that therewere no violations of the Act in the Jenkins and Martincases and thus conclude that the Regional Director'saction in vacating the settlement agreement was ground-less.28I thus shall recommend that the Regional Direc-tor recind his withdrawal and vacation of the settlementagreement and thus reinstate the same, thereby placingall parties (and Cases 8-CA-12236 and 8-RC-11343)back to the status quo existing at and after execution andapproval of the settlemeit agreement. Certain amend-ments to the consolidated complaint were granted duringthe hearing of the case. These amendments consisted ofadditional alleged violations of Section 8(a)(1) of the Actwhich occurred in 1978, and which came to light duringportions of the testimony in the case. I consider theseamendments to be additional allegations in Case 8-CA-12236, the only existing complaint at the time the settle-ment agreement was entered into (March 21, 1979).Having found no grounds to withdraw and vacate thesettlement agreement, and thus recommending its rein-statement, there exists no further reasons in the case todiscuss and make findings and conclusions regarding thealleged violations of Section 8(a)(1) of the Act set forthin the complaint in Case 8-CA-12236, as amended, andthe surviving objections in Case 8-RC-11343.29Upon the foregoing findings of fact and initial conclu-sions, and upon the entire record, I hereby make the fol-lowing:ts This in no way reflects any conclusion on my part that there was nosubstantial justification for the issuance of the complaints in Cases 8-CA-12769 and 8-CA-12782.2s The General Counsel argues, in pleadings in the case, that theUnion's withdrawal of its objections was not a "quid pr quo" for the ex-ecution of the settlement agreement. I disagree. The settlement was in-tended to resolve all issues then pending, including those raised in the ob-jections, whether or not directly and completely alleged in the complaintin Case 8-CA-12236.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Charging and Petitioning Union is a labor orga-nization within the meaning of Section 2(5) of the Act.3. Respondent did not violate the Act in dischargingemployee Delbert Lee Jenkins on April 5, 1979, as al-leged in the complaint in Case 8-CA-12769.4. Respondent did not violate the Act in dischargingemployee Horace A. Martin on April 27, 1979, or other-wise discriminate against him, as alleged in the complaintin Case 8-CA-12782.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERS3It is hereby ordered that:so In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. The complaints in Cases 8-CA-12769 and 8-CA-12782 be, and the same are, hereby dismissed.2. The Regional Director for Region 8 of the Boardwithdraw his vacation of the settlement agreement en-tered into by the parties on March 21, 1979, and by hisrenewed approval, reinstate the same.3. The Union, concurrently with the actions decreed inparagraph 2, above, renew its motion to withdraw its ob-jections filed in Case 8-RC-11343, and the said RegionalDirector further renew his approval of said motion andcertify the results of the election held June 8, 1978.4. The normal and established principles of complianceshall be applied to the settlement agreement as reinstated,but with credit given to Respondent for compliancemade and accomplished prior to the vacation of saidagreement.findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.98